Name: 2013/275/EU: Council Decision of 10Ã June 2013 on the signing, on behalf of the European Union, of the Beijing Treaty on Audiovisual Performances
 Type: Decision
 Subject Matter: research and intellectual property;  international affairs;  United Nations;  communications
 Date Published: 2013-06-12

 12.6.2013 EN Official Journal of the European Union L 160/1 COUNCIL DECISION of 10 June 2013 on the signing, on behalf of the European Union, of the Beijing Treaty on Audiovisual Performances (2013/275/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 7 November 2000 the Council authorised the Commission to negotiate in the context of the World Intellectual Property Organisation (WIPO) to ensure participation of the European Community in the Diplomatic Conference held in Geneva from 7 to 20 December 2000 with the aim of drawing up an instrument to protect performers rights in their audiovisual performances. (2) The negotiations were successfully concluded at a reconvened Diplomatic Conference held in Beijing from 20 to 26 June 2012 and the WIPO Beijing Treaty on Audiovisual Performances (the Beijing Treaty) was adopted on 24 June 2012. (3) The Beijing Treaty establishes a set of new international rules in the area of neighbouring rights which aim at ensuring the adequate protection and remuneration of audiovisual performers. (4) The Beijing Treaty is open for signature by any eligible party for one year after its adoption. (5) The Union has exclusive competence for a number of provisions of the Beijing Treaty where corresponding Union legislation has been adopted. Therefore, the Beijing Treaty should be signed on behalf of Union, subject to its conclusion at a later date. (6) By signing the Beijing Treaty the Union will not be exercising shared competence, hence Member States retain their competence in the areas covered by the Beijing Treaty which do not affect common rules or alter the scope of such rules, HAS ADOPTED THIS DECISION: Article 1 The signing of the WIPO Beijing Treaty on Audiovisual Performances (the Beijing Treaty) on behalf of the Union is hereby approved, subject to the conclusion of the said Treaty (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Beijing Treaty on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 10 June 2013. For the Council The President L. VARADKAR (1) The text of the Beijing Treaty will be published together with the decision on its conclusion.